OF        EXAS




                                  July 31,   1953


Hon. C. H. Cavness                       Opinion No. S-80
State Auditor
Capitol Station                          Re:   Legality of the Railroad Com-
Austin, Texas                                  mission’s    contracting  for the
                                               compilation of machine records
                                               data from an appropriationfor
                                               the acquisition of machine ac-
Dear   Mr, Cavness;                            counting equipment.

          In your letter requesting an opinion of this office, you have re-
ferred to Items 132 and 133 of the appropriation    for the Railroad Com-
missionof   Texas for the 1953-55 biennium (Ch. 81,Acts     53rd Leg., 1953.
p. 127, at p* 286). which read as follows:

                                                            “For the Years Ending
                                                         August 3 1,   August 3 1.
                                                            1954           1955
                                                        $7
   ‘132.   There is herebyappropriatedout        of
           the Oil and Gas Enforcement       Fund
           the amounts of. D a D e o D e D e D o p        140.000       100,000
           for the acquisition   by rental or pur-
           chase of machine accounting and re-
           pr educing equipment and the supplies,
           salaries  and contingent expense re-
           quired for the installation    and opera-
           ting thereof; and any unexpended bal-
           ance ,at the close of the fiscal     year
           ending August 31st,     1954, is hereby
           reappropriated    for the fiscal year be -
           ginning September     1st. 1954; provided,
           however, that the machine and equip-
           ment installations and operating tech-
           niques shallbe made subject to the ap-
           proval of the Legislative     Audit Com-
            mittee D

   ‘133.   For the same purposes and subject to
           the same restrictions   as set out in item
           No. 132 above, there is alsoappropriated
           from revenues derived by the Oil and Gas
           Divisionfrom   the sale of reproduced ma-
           terial the amounts of o a e D D a e mm~         10,000         30,000R
Hon. C. H. Cavness.      page 2 (S-88)



          You have asked       the following   question:

          “Instead of making the machine and equipment installations,
   or perhaps part of such installations,   contemplated  in the above
   Items No. 132 and 133, could the Railroad Commission       pay, out of
   the appropriations  provided therein, a fee or fees under a contract
   which might be entered into with a commercial      concern which would
   prepare certain of the oiland gas records, reports, and other data re-
   quired ?”

           Money appropriated      by the Legislature   cannot be spent for any
purpose other than that for which it is appropriated.      And where the Legis-
lature has prescribed      the method of expenditure, that method must be fol-
lowed. It is true tbatthe over-all     purpose of the appropriations    in Items
 132 and 133 is toallow the compilation     of certain records and reports. and
if the Legislature    had merely provided a sum of moneyfor this general pur-
pose the Railroad Commission         would have bad a discretion   in selecting the
method by which this purpose was to be accomplished.            But here the Legis-
lature has specified the method of expenditure by designating the specific
purposes for which the appropriations       are to be spent: it is tobe byacquisi-
tion of equipment and supplies. and by payment of salaries and contingent
expense required for the installation      and operation thereof.    It is evident
that the Legislature    intended for the work to be done on equipmentand by em-
ployees under the direct control of the Railroad Commission.         A contract for
the performance     of these services through anindependent      contractor    would
not be in compliance      with these requirements.

          Therefore,  it is our opinion thatnopart of these appropriations may
be used for paying fees toan independent contractor under a contract for the
performance    of any of these services.

                                    SUMMARY

           Anappropriation   toa State departmentfor  the acquisition of
   machine accounting and reprodncingequipmentand         the expenses for
   installationand   operatingthereof   maynotbe used to payan independ-
   ent contractor for the preparation of the records, reports. and other
   data for which the equipment was intended to be used.

APPROVED:                                                  Yours   very truly,

David B. Irons                                             JOHN BEN SHEPPERD
Administrative     Assistant                               Attorney General

C. K. Richards
Reviewer

Robert S. Trotti
First Assistant                                                          Assistant

John Ben Shepperd
Attorney General